Citation Nr: 0504766	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the RO in New 
York, New York, which confirmed and continued a 
noncompensable rating for the veteran's bilateral hearing 
loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bilateral hearing loss is currently 
manifested by Level I hearing in the right ear and Level I 
hearing in the left ear.


CONCLUSION OF LAW

Bilateral hearing loss is no more than 0 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2004); 38 C.F.R. § 4.87 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA and its implementing regulations, provide that upon 
the submission of a substantially complete application for 
benefits, VA will notify a claimant of the information and 
evidence needed to substantiate a claim, and of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  As part of this duty, VA will advise claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  The VCAA and implementing regulations also 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
October 1998 statement of the case and June 1999 and November 
2004 supplemental statements of the case, and March 1998, May 
1998 and May 2004 correspondence from the RO, the veteran has 
been given notice of the evidence necessary to substantiate 
his claim on appeal.

In particular, the Board notes evidence development letter 
dated in May 2004, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In the 
May 2004 letter, the veteran was advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

The RO provided the veteran with VA examinations in June 
1998, July 1998, May 1999 and September 2004.  There is no 
identified relevant evidence that has not been accounted for 
and the veteran and his representative have been given the 
opportunity to submit written argument.  Additionally, in 
November 2004 the RO received a statement from the veteran 
which indicated that he had no other evidence to submit.

The veteran's records were not available for review by the 
examiners conducting the June 1998, July 1998, May 1999 and 
September 2004 VA examinations.  However, the examiners 
considered an accurate history as related by the veteran, and 
the findings on each examination were consistent with 
previous findings.  Therefore, in this case, the failure to 
review the claims folder was harmless error.  See Mariano v. 
Principi, 17 Vet. App. 305 (2003) (holding failure to review 
claims folder could be harmless error in a claim for 
increased rating).

Factual Background

In connection with his claim, the veteran was afforded a VA 
ear disease  examination in June 1998.  He described hearing 
loss greater in the left ear than in the right and noted no 
complaints of tinnitus or a history of ear infections or ear 
surgery.  He denied use of a hearing aid.  Examination of his 
ears, revealed normal auricles, external canal, tympanic 
membrane, tympanum and mastoid.  The diagnosis was hearing 
loss.     

In July 1998, the veteran underwent a VA audiology 
examination.  He described difficulty hearing in all 
listening situations.  Examination revealed puretone 
thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
5
0
10
7
LEFT
10
10
5
20
11

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.  
Diagnosis pertaining to the right ear reflected hearing 
within normal limits with a mild to moderate dip at 6000 and 
8000 Hertz and good speech discrimination.  Diagnosis 
pertaining to the left ear reflected hearing within normal 
limits with a severe dip at 6 and 8 Hertz and also good 
speech discrimination.

In April 1999, the veteran presented testimony at a hearing 
before a hearing officer at the regional office.  He 
testified that when involved in a social setting, he had 
difficulty distinguishing sounds unless he was aware of the 
person talking and was able to focus on the individual.  He 
also reported difficulty hearing the telephone and doorbell 
ring and denied the use of hearing aids.  He reported that 
since service his hearing had increased in severity.

During a May 1999 VA examination for ear disease, the veteran 
essentially reiterated his previous complaints regarding 
hearing loss.  The results of the examination were consistent 
with results from the June 1998 VA examination, in that the 
veteran's auricles, external canal, tympanic membrane, 
tympanum and mastoid were all evaluated as normal.  The 
diagnosis was sensorineural hearing loss.

In May 1999, the veteran presented for a VA audiology 
examination.  Examination revealed puretone thresholds, in 
decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
10
10
20
14
LEFT
15
15
10
30
18

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  The 
examiner commented that the veteran's speech discrimination 
ability was excellent bilaterally.  Tone decay was negative 
in both ears at 2000 Hertz and pure tone stenger was negative 
at 6000 and 8000 Hertz.  Tympanograms were within normal 
limits bilaterally.  Diagnosis pertaining to the right ear 
reflected hearing within normal limits through 4000 Hertz 
with a mild to moderately severe sloping sensorineural 
hearing loss noted above 4000 Hertz.   Diagnosis pertaining 
to the left ear reflected hearing within normal limits 
through 3000 Hertz with a mild to severe sloping 
sensorineural hearing loss noted above 3000 Hertz.

At a September 2004 VA audiology examination, the veteran 
reported that his hearing loss had progressed over time.  
Examination revealed puretone thresholds, in decibels, as 
follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
25
15
20
15
19
LEFT
20
15
15
35
21

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  
Speech discrimination ability was excellent bilaterally and 
an otoscopy revealed clear ear canals.  Type A Tympanograms 
were obtained and revealed normal middle ear functions 
bilaterally.  Diagnosis pertaining to the right ear revealed 
a moderate to severe high frequency sensorineural hearing 
loss commencing at 6000 Hertz.  Diagnosis pertaining to the 
left ear revealed mild sloping to profound high frequency 
sensorineural hearing loss commencing at 4000 Hertz.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202-25,210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-4.86).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (2003), 69 Fed. Reg. 25179 (2004) (VA must 
give effect to the court's explanation of the prevailing 
law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Therefore, prior to June 10, 1999, the Board may apply only 
the previous version of the rating criteria.  As of June 10, 
1999, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.  In any event, 
after careful review of the regulations in question, the 
Board finds that the changes are not significant to this 
particular veteran's claim and that the amended regulation is 
not more favorable to the veteran than the previous version.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2004); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2004); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

In this case, applying the results from both the July 1998, 
May 1999 and September 2004 VA examinations to Table VI 
yields a Roman numeral value of I for both the right ear and 
the left ear.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss is evaluated as zero 
percent disabling.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for bilateral hearing loss.  38 
C.F.R. § 4.3.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  In the absence of 
evidence that the hearing loss causes marked interference 
with employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The preponderance of the evidence is against the grant of a 
compensable rating for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


